Upon motion of defendants' counsel plaintiffs' bill of complaint was dismissed. I think the order and decree of dismissal should be affirmed.
Plaintiffs are not entitled to moratorium relief because their bill of complaint was not filed until seven months after the period of redemption had expired. Act No. 158, Pub. Acts 1935.* The facts above stated appear from the bill of complaint as filed.
The only other ground upon which plaintiffs seek relief is an alleged fraudulent usurious charge. We think the bill as drawn fails to state a cause of action on the ground of fraud. But aside from this plaintiffs have not alleged a cause of action in consequence of which they are entitled to any equitable relief. In their prayer for relief they seek an accounting in consequence of alleged usurious charges; and they also ask to "be allowed to redeem said premises by paying the actual amount due the defendants, the same being hereby tendered." Plaintiffs have been guilty of inexcusable laches by which they are barred from being decreed the right to *Page 296 
redeem. They have stood by during the period of foreclosure and the year of redemption, and seven months thereafter filed this bill of complaint. Such delay is not sufficiently explained or excused by any allegation in the bill; and under such circumstances plaintiffs should not be permitted to challenge the foreclosure proceedings, nor are they equitably entitled to additional time within which to redeem.
So far as an accounting is sought, based upon an alleged fraud, if plaintiffs are entitled to any relief at all they have an adequate remedy at law. Failure of plaintiffs to file their bill of complaint before the expiration of the period of redemption is one of the reasons assigned in support of the motion to dismiss. The motion was properly granted.
The decree entered in the circuit court should be affirmed, with costs.
BUTZEL and BUSHNELL, JJ., concurred with NORTH, C.J. POTTER, J., did not sit.
* Act No. 98, Pub. Acts 1933, amended by this act has also been amended by Act No. 20, Pub. Acts 1934 (1st Ex. Sess.), and Acts Nos. 3 and 152, Pub, Acts 1935. — REPORTER.